Exhibit 10.4

SECOND AMENDMENT TO PROGRAM AGREEMENT

This Second Amendment (the “Amendment”) to the Amended and Restated Co-Brand and
Private Label Credit Card Consumer Program Agreement, dated as of February 24,
2016 (as amended, modified or supplemented from time to time, the “Program
Agreement”), is made an entered into as of this 20th day of November, 2018, by
and among Stein Mart, Inc. (“Retailer”) and Synchrony Bank (“Bank”).

WHEREAS, Bank and Retailer are parties to that certain Program Agreement;

WHEREAS, Bank and Retailer have determined to amend the Program Agreement to
make such changes as specifically set forth herein; and

WHEREAS, the parties desire to amend the Program Agreement accordingly.

NOW THEREFORE, in consideration of the premises and the terms and conditions
stated herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto, intending to
be legally bound, agree to amend the Program Agreement as follows:

ARTICLE I – AMENDMENT

1.1    Amendment to Section 2.1. Section 2.1 is hereby amended by deleting
subsections (h), (i) and (m) thereof and substituting the following new
subsections in lieu therefor:

“(h) Establish (and modify from time to time subject to Section 5.3) the credit
criteria used to evaluate Credit Card Applications subject to the Minimum Credit
Targets outlined on Schedule 7.4(c) hereto, unless Retailer fails to meet the
Minimum Liquidity Requirement in any calendar month.”

“(i) Establish (and modify from time to time subject to Section 5.3) the risk
management policies for the Program subject to the Minimum Credit Targets
outlined on Schedule 7.4(c) hereto, unless Retailer fails to meet the Minimum
Liquidity Requirement in any calendar month.”

“(m) Assign (and modify from time to time subject to Section 5.3) credit lines,
(subject to the Minimum Credit Targets outlined on Schedule 7.4(c) hereto,
unless Retailer fails to meet the Minimum Liquidity Requirement, authorize
charges, and service Accounts in accordance with the terms of this Agreement.”

1.2    Amendment to Section 7.4. Section 7.4 is hereby amended as follows:

(i) Subsection (b) thereof is hereby amended by deleting the last sentence
thereof and substituting the following sentence in lieu therefor:

“Bank shall ensure that the credit criteria and risk management policies that
Bank utilizes to manage program risk will be implemented in a manner that is
reasonably consistent



--------------------------------------------------------------------------------

with the credit criteria and risk management policies applicable to the Majority
of Comparable Programs, unless Retailer fails to meet the Minimum Liquidity
Requirement, and in that event Bank may take credit actions with respect to any
Account in accordance with Applicable Law, consistent with prudent lending
practices.”

(ii) Subsection (c) thereof is hereby amended by adding the following at the
end:

“Bank’s obligations to meet Minimum Approval Rate Targets and Minimum Credit
Line Targets and otherwise to meet all obligations set forth in subsection
(c) of Section 7.4 shall be suspended and be of no effect if in any calendar
month Retailer fails to meet the Minimum Liquidity Requirement. The suspension
of such obligations will continue until Retailer meets the Minimum Liquidity
Requirement for three consecutive months following the expiration.”

1.3    Amendment to Section 7.20(b). Section 7.20(b) is hereby amended by
deleting clauses (v) and (vi) thereof and substituting the following new clauses
in lieu therefor:

“(v) subject to the limitations and conditions set forth in Schedule 11.4,
liquidate or sell any or all Accounts, including to those competitor stores
listed in Group 1 of Schedule 11.4(1) ; or (vi) subject to the limitations and
conditions set forth in Schedule 11.4 convert any or all Accounts to another
credit or charge program maintained by Bank or any of its affiliates, including
to those competitor stores listed in Group 1 of Schedule 11.4(1)”

1.4    Amendment to Section 10.2(l). Section 10.2(l) is hereby amended by adding
the following at the end:

“and subject to the provisions of sections 2.1 (h), (i) and (m).”

1.5    Amendment to Section 11.5. Section 11.5 is hereby amended by deleting it
in its entirety and substituting the following new Section in lieu therefor:

“11.5    Limitation on Retailer’s Right to Purchase Accounts. Notwithstanding
anything in this Agreement, if (a) a Significant Event shall have occurred or
(b) this Agreement is terminated in any manner other than as provided in Article
10, Bank shall have the rights described in Schedule 11.4.”

1.6    Amendment to Schedule 10.2(p).

(i)    Subparagraph A of Schedule 10.2(p) is hereby amended by adding a new
Financial Covenant following the Minimum Tangible Net Worth Financial Covenant,
as follows:

“Minimum Liquidity Requirement: The minimum amount of Liquidity that Retailer
will maintain at all times shall be Forty Million Dollars ($40,000,000), except
that the Liquidity Requirement may be suspended for one two (2)-week period
(“Suspension Period”) during March 1 through April 30 and August 1 through
September 30 of any Program Year to an amount not less than Thirty Million
Dollars ($30,000,000), provided that Retailer shall be in full compliance with
the Liquidity Requirement by the end of

 

2



--------------------------------------------------------------------------------

each such Suspension Period. For avoidance of doubt, the suspension shall apply
for only one Suspension Period during either or both two-month periods between
March 1 through April 30 and August 1 through September 30. For purposes of this
Schedule 10.2(p), “Liquidity” is defined to mean cash available on demand on
account at Retailer’s banks or other financial institutions, the remaining
credit available on the revolving credit facility that Retailer has at Wells
Fargo Bank, dated as of February 3, 2015 and most recently extended and amended
on September 18, 2018 (as may be further amended or restated from time to time),
and the ability to borrow the cash surrender value of the split dollar life
insurance policies with SunTrust Bank. The minimum amount of Liquidity that
Retailer will maintain shall be reduced for impact of any reserve required by
Bank so as to not allow the requirement to post a reserve to cause Retailer to
be below the minimum amount.”

(ii)     Subsection C of Schedule 10.2(p) of the Agreement is hereby amended as
follows:

 

  a.

The existing paragraph in Section C is hereby designated as subsection “(i)”;

 

  b.

A new subsection C (ii) is hereby added as follows:

“(ii)     In addition to Retailer’s obligations in Section C (i) above, Retailer
shall provide Bank with documentation of its compliance with the Minimum
Liquidity Requirement on a monthly basis by the last day of each calendar month.
Such documentation shall consist of Retailer’s most recent bank or other
financial institution statements that reflect its current cash balances,
available credit on loan facilities or such other documentation, satisfactory to
the Bank, that evidence Retailer’s compliance with the Minimum Liquidity
Requirement. Retailer shall also provide Bank, upon Bank’s request but no less
frequently than quarterly, with updates on terms and conditions of its
agreements with Retailer’s vendors and factors, including credit limits and
usage, repayment terms and frequency.”

 

  c.

A new subsection C (iii) is hereby added as follows:

“(iii)    In addition to Retailer’s obligations under Sections C (i) and C
(ii) above, Retailer shall provide the Bank with the following reports under the
following timeframes:

Weekly:

 

  •  

13 Week Cash Forecast

 

  •  

SteinMart Borrowing Base Certificate

Monthly:

 

  •  

Balance sheet, statement of loss, shareholders’ equity

 

  •  

Consolidated financial report

 

3



--------------------------------------------------------------------------------

  •  

SteinMart competitive performance (i.e., sales, gross profit, gross margin, net
income – actuals vs. forecasted

 

  •  

Stein Mart master budgets

The requirement for weekly reporting shall be suspended when Liquidity as
defined in Schedule 10.2(p) remains above Forty-Five Million Dollars
($45,000,000) for twelve (12) consecutive months.”

1.7    Amendment to Schedule 11.4. Schedule 11.4 is hereby amended by deleting
it in its entirety and substituting the new Schedule 11.4 attached hereto in
lieu therefor.

1.8    Amendment to Schedule 11.4(1). Schedule 11.4(1) is hereby amended by
deleting such Schedule and substituting the new Schedule 11.4(1) attached hereto
in lieu therefor

ARTICLE II – GENERAL

2.1    Defined Terms. Capitalized terms used without definition in this
Amendment have the meanings assigned to them in the Program Agreement.

2.2    Authorization. The execution, delivery and performance of this Amendment
has been duly authorized by all requisite corporate action on the part of
Retailer and Bank and upon execution by all parties, will constitute a legal,
binding obligation thereof.

2.2    Effect of Amendment. This Amendment is hereby incorporated into and made
a part of the Program Agreement. Except as amended by this Amendment, all terms
and provisions of the Agreement shall continue and remain in full force and
effect and binding on the parties thereto.

2.3    Binding Effect; Severability. This Amendment shall be binding in all
respects and inure to the benefit of the successors and permitted assigns of the
parties hereto. In case any one or more of the provisions contained in this
Amendment shall be invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein shall not in any way be affected or impaired thereby.

2.4    Further Assurances. The parties hereto agree to execute such other
documents and instruments and to do such other and further things as may be
necessary or desirable for the execution and implementation of this Amendment
and the consummation of the transactions contemplated hereby.

2.5    Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of New York without reference to its
conflicts of laws provisions, and the obligations, rights and remedies of the
parties hereunder shall be determined in accordance with such laws.

 

4



--------------------------------------------------------------------------------

2.6    Counterparts. This Amendment may be executed in counterparts, each of
which will be deemed to be an original copy of this Amendment and all of which,
when taken together, will be deemed to constitute one and the same agreement.

[The remainder of page intentionally left blank]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment to the Program Agreement has been executed on
behalf of each of the parties hereto as of the day and year first written above.

 

SYNCHRONY BANK

   

STEIN MART, INC.

By:   /s/ Jack Thayer     By:   /s/ D. Hunt Hawkins Name:   Jack Thayer    
Name:   D. Hunt Hawkins Title:   SVP/GM     Title:   Chief Executive Officer

 

6



--------------------------------------------------------------------------------

SCHEDULE 11.4

Bank’s Rights Upon Retailer’s Failure to Purchase Accounts

 

(1)

If a Trigger Event occurs, without limiting any other right of Bank hereunder,
(a) Retailer shall repay the Unamortized Bonus to Bank within ten (10) Business
Days after the Applicable Date; and (b) Bank will have the right, in addition to
and without waiving any other rights it may have under the terms of this
Agreement or Applicable Law, to: (i) subject to Applicable Law, notify
Cardholders that Bank shall cease providing credit under the Accounts and
require repayment of all amounts outstanding on all Accounts until all
associated receivables have been repaid; (ii) convert any and all of the
Accounts to another credit or charge program maintained by Bank or any of its
Affiliates, including to a Synchrony Bank-branded credit card (which card and
related documentation (including marketing material) must not bear any Retailer
Mark and cannot have a look and feel that is confusingly similar to any Account
Documentation, Credit Card, Cardholder Rewards Program or materials used for
advertising or solicitation); (iii) sell any of all or the Accounts, whether by
securitization or otherwise, to any third party; or (iv) upon notice by Bank,
require that Retailer continue to accept Accounts at and through Retailer Sales
Channels for a period designated by Bank but not to exceed six (6) months after
the Applicable Date (the “Tail Period”). During the Tail Period, Bank shall
continue to make the Retailer Royalty and the Non-Retailer Royalty set forth in
Section 2 of Schedule 4.1. In addition, all obligations of the parties with
respect to the Cardholder Rewards Program pursuant to Schedule 6.4 shall
continue during the Tail Period.

 

(2)

For purposes of this Schedule 11.4:

 

  (a)

a “Trigger Event” means (i) Retailer’s right to purchase the Accounts expires
pursuant to Schedule 11.2, (ii) Retailer’s right to purchase the Accounts
expires pursuant Section 11.5, or (iii) Retailer or its designee fails to
complete the purchase of the Accounts and the Indebtedness in accordance with
the terms of this Agreement; and

 

  (b)

the “Applicable Date” means (i) the date on which Retailer’s right to purchase
expires in the case of a Trigger Event described in Section (2)(a)(i) or (iii).

 

(3)

Retailer will cooperate with Bank and take any action reasonably requested by
Bank in connection with the provisions of the foregoing paragraph. Within one
hundred eighty (180) days after:

 

  (a)

Retailer either gives notice that it shall not exercise its option referred to
in Schedule 11.2 or the time period for Retailer to exercise such option shall
have expired; or (b) termination of this Agreement, whichever occurs later, Bank
shall no longer use any of Retailer Marks (or any other trademarks or source
indicators confusingly similar thereto) and must re-brand the Accounts; provided
that (i) if Bank elects to implement a Tail Period, then such one hundred eighty
(180) day period shall run from the

 

7



--------------------------------------------------------------------------------

  expiration thereof, and (ii) after the expiration of any such one hundred
eighty (180) day period, Bank may continue to use the Retailer Marks solely to
the extent necessary to identify the Accounts in connection with the billing and
collection thereof as described in Section (1)(b)(1), and as otherwise required
by Applicable Law for no longer than one (1) year, or may make nominative use of
Retailer’s name (or the Program name) to the extent necessary to identify the
Program in connection with any conversion or substitution, or in connection with
the billing and collection of the Accounts as described in Section (1)(b)(i).

 

(4)

Unless Retailer exercises its option to purchase the Accounts and Indebtedness,
Retailer shall have no rights to use the Cardholder Information or Transaction
Information or any list derived therefrom for a period of eighteen (18) months
after the Applicable Date to solicit new Credit Products; provided, however,
that Retailer may use other lists developed by Retailer independently of the
Program that may contain one or more of such Cardholders in connection with any
new Credit Products or the solicitation thereof.

 

8



--------------------------------------------------------------------------------

SCHEDULE 11.4(1)

Competitor Stores*

Group 1:

 

  1.

TJX Companies

 

  2.

Dillard’s

 

  3.

Belk

 

  4.

Stage Stores

 

*

Including any successor entities of the below to the extent such successor
engages in substantially similar business as the predecessor.

 

9